Citation Nr: 0712839	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-42 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for Post Traumatic Stress Disorder (PTSD) for the 
period from June 11, 2001 until January 22, 2004.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period beginning January 22, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from November 1968 until 
November 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

During the pendency of the appeal, the RO granted an 
increased evaluation of 50 percent in a March 2005 rating 
decision.  Applicable law mandates that when an appellant 
seeks an increased rating, it will generally be presumed that 
the maximum benefit allowed by law and regulation is sought, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the veteran's 
claim for an increased evaluation remains in appeal.

As the decision below grants a 70 percent evaluation, and 
given the veteran's April 2007 request for a total disability 
rating based upon individual unemployability, the RO should 
examine whether a TDIU rating is appropriate.  This matter is 
therefore REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period from June 11, 2001 until January 22, 2004, 
PTSD was characterized by not more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, with general satisfactory functioning, due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, 
recent events).

2.  For the period beginning January 22, 2004, PTSD was 
characterized by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; and difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting).


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD for the period from June 11, 2001 until January 22, 
2004 have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an evaluation of 70 percent for PTSD for 
the period beginning January 22, 2004 have been approximated.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in June 2001, 
January 2002, December 2004, and March 2005.  These letters 
effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if an increased evaluation is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claim is being granted, the RO will, 
upon issuance of this decision, assign an effective date.  
Proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file.  
Additionally, the veteran was afforded a VA examination in 
connection with his claim.  The veteran has not made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide his claim.  As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

The Merits of the Claim

The RO granted service connection for PTSD in a July 2003 
rating decision.  At that time, a 30 percent evaluation was 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411 and an 
effective date of June 11, 2001 was assigned.  A rating 
decision in February 2004 continued the 30 percent 
evaluation.  Subsequently, in a March 2005 rating decision, 
an increased evaluation of 50 percent was assigned effective 
January 22, 2004.  The veteran continues to contend his PTSD 
warrants a higher disability rating.

Thus, the veteran is seeking the following by this appeal: 
(1) an increased initial evaluation greater than 30 percent; 
and (2) an evaluation greater than 50 percent since January 
2004.

When, as here, a veteran's disability rating claim has been 
in continuous appellate status since the original assignment 
of service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim. If 
warranted by the evidence, separate ratings may be assigned 
for separate periods of time based on the facts found. 38 
C.F.R. §§ 3.400, 3.500; Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, as explained above, the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including PTSD, provide for a 30 
percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A higher 70 percent evaluation will be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

An April 2001 letter from a private social worker reported 
the veteran received individual and group therapy for PTSD.  
Symptoms included nightmares and intrusive thoughts related 
to Vietnam, depression, sleep disturbance, irritability and 
exaggerated startle responses.  The diagnosis was PTSD, 
chronic and severe.

A May 2001 VA mental health clinic intake sheet diagnosed 
mild PTSD.  The veteran complained of nightmares, sleep 
disturbance, irritability, moodiness, exaggerated startle 
response, isolation, and hypervigilance.  He explained the 
onset was after Vietnam, but indicated the symptoms increased 
after he witnessed a friend get killed approximately 5 years 
ago.  He denied hospitalization and explained he treated with 
a family practice in 1976.  He lived with his wife and 
daughter and also had a son that did not live with them.  He 
denied participating in any activities.  He indicated his 
longest job lasting 22 years was a trucker.  

Mental status examination revealed he was kempt and his 
attitude was unremarkable.  The veteran was described as 
alert and cooperative.  His speech had a normal rate, rhythm 
and flow.  He had a full range of affect but his mood was a 
little fatigued.  The veteran's thought process was logical 
and goal directed.  No suicide or homicide ideation was 
noted.  There was no evidence of delusions, ideas of 
reference or obsessions or compulsions.  He thought about 
Vietnam a lot.  He was tense a lot of time.  The veteran's 
intelligence was average and concentration was good.  The 
physician noted the veteran had mild PTSD symptoms which 
existed since his return from Vietnam but were exacerbated 5 
years ago.  The GAF was 57.

A December 2001 VA outpatient treatment record reflected the 
veteran was doing better.  His mood was all right and affect 
was dysthymic but reactive.  The veteran's sentences were 
goal directed.  There was no evidence of audio or visual 
hallucinations or suicidal or homicidal ideation.  He 
reported extreme nightmares.  Judgment and insight were 
described as fair to good.  The GAF was 57.  Other VA 
outpatient treatment records dated in 2001 reflected requests 
for medication and described the veteran was stable.

The veteran underwent a VA examination in January 2004.  The 
veteran reported he worked on a full-time basis at a railroad 
and had worked there over 25 years.  He reported the work 
situation was getting worse as he was irritable and moody.  
He claimed sleep problems due to nightmares and frequent 
waking up.  He reported increased difficulty getting along 
with his boss and coworkers.  He tried to avoid people and 
stay to himself.  He also related trouble with his marriage 
and explained his wife complained of his becoming moody and 
irritable.  There were frequent arguments and he stated he 
avoided contact with his wife and that caused more tension.  

The veteran reported nightmares almost every night and 
explained he dreamed of Vietnam and woke up in a sweat.  He 
then was unable to return to sleep and had intrusive 
thoughts.  He felt irritable and moody during days due to 
lack of sleep and admitted he was confused easily and forgot 
things.  He explained medication did not help as much as it 
used to.  He occasionally heard sounds and voices in the 
background but could not decipher them.  He was paranoid and 
suspicious.  He did not trust people and could not tolerate 
loud noises or crowds.  He stayed down, depressed and 
withdrawn.  He showed no interest or motivation in 
establishing relationships or friendships and prefers to be 
alone.  He related he became upset and angry over little 
things but denied being aggressive or violent.  He claimed to 
have continued estrangement to his own family in the area.  
He stated he had been married 32 years and had two children.  

Mental status examination revealed he was casually attired 
and fairly groomed but looked somewhat untidy and unkempt.  
He appeared sad and downcast.  He did not maintain good eye 
contact.  He spoke in a soft, slow, monotonous voice but 
remained verbal and logical.  He admitted paranoid feelings 
and was somewhat guarded.  The veteran was anxious and 
depressed and his affect was constricted.  He denied suicidal 
and homicidal ideation.  His cognitive functions were 
diminished.  He appeared to have a hard time maintaining his 
train of thoughts and there were several gaps in-between 
responses.  He had trouble remembering recent events.  His 
fund of knowledge was average and insight and judgment were 
fair.  The diagnosis was PTSD, chronic, moderate to severe 
and the GAF was 53 to 55.  The examiner noted that based upon 
the veteran's clinical presentation and review of the 
background information, the veteran had moderate to 
significant impairment in areas of social and industrial 
function including difficulty maintaining positive and 
effective relationships at work with coworkers and his boss 
and with his wife.  He was socially withdrawn and isolated. 

VA outpatient treatment records dated in 2004 also reflected 
a worsening of symptoms.  An April 2004 VA outpatient 
treatment records reflected the veteran had more trouble and 
requested new medication.  His mood was not good and his 
affect was calm but somewhat dysthymic.  Sentences were goal 
directed.  There were no hallucinations of suicidal or 
homicidal ideation.  Judgment and insight were fair.  The GAF 
was 60.  In May 2004 the veteran indicated his depression was 
worsening and flashbacks and nightmares were increasing.  He 
sat with his head down, made infrequent eye contact and 
looked despondent and sad.  He was neatly groomed.  The GAF 
was 50.  Another treatment record dated in May 2004 reflected 
the veteran had increased symptoms after seeing a friend get 
injured at work.  He had nightmares and then became angry and 
took it out on his wife or at work.  He was isolated and 
cranky.  He felt shaky in public.  He denied suicidal 
ideation but reported "life ain't worth it."  He had no 
interests, no motivation, sleep problems, temper problems, 
concentration and attention problems, and memory problems.  
The assessment was reoccurrence of depressive and PTSD 
symptoms.  The GAF was 50.  

Although the veteran stated he was improving during a June 
2004 VA outpatient treatment visit, he also stated he did not 
want to go to work as he felt harassed.  He was adequately 
groomed but had an almost blunted affect and the mood was 
low.  Speech was slow in rate, of low volume and monotone.  
There was some psychomotor retardation although thought 
processes were goal directed and logical.  The veteran denied 
suicidal and homicidal ideation.  Another treatment record in 
June 2004 reflected the flashbacks improved but he continued 
to report nightmares. He reported he was sleeping better and 
not as argumentative.  His mood was down and he had low 
energy. The GAF was 50.  A VA outpatient treatment record 
dated in August 2004 reflected the veteran had no motivation.  
He indicated he was sleeping better but noises woke him up.  
He continued to isolate.  His flashbacks and nightmares were 
reducing in frequency and intensity.  However, he stated he 
was not getting along with his wife.  The GAF was 52.  A VA 
outpatient treatment record dated in December 2004 reflected 
the veteran was hypervigilant, had sleep problems and heard 
voices.  The veteran related the hurricane aggravated his 
symptoms.  He reported suicidal thoughts but stated he would 
not act on them.  The GAF in December 2004 was 50.  

The veteran also submitted a Family and Medical Leave Act 
form completed by a VA physician in June 2004 in support of 
his claim.  The physician attested that the veteran had 
chronic PTSD with periods of exacerbations that may cause the 
veteran to be unable to work due to symptoms such as anger, 
irritability, isolation, poor sleep, and depression.  The 
probable duration was indefinite.  The physician noted that 
although the frequency of episodes of incapacity could not be 
predicted, it was likely the exacerbation could last 3-6 
months.

Most recently, the veteran underwent a VA examination in 
February 2005.  He reported he worked in transportation 
approximately 2-3 days a week and explained he cut back his 
hours because of trouble getting along with his boss.  He 
indicated he could not stand being around other people.  He 
has been married for 34 years and has two children.  He 
denied having a good relationship with the children but 
described his wife as supportive.  He denied any improvements 
with medication.  He reported sleep problems.  He also 
related he heard sirens or other noises at night that he 
heard in Vietnam.  A history of auditory hallucinations was 
noted.  He had nightmares of Vietnam almost nightly.  He 
indicated intrusive memories increased in frequency since the 
hurricane.  For example, he explained the destruction in the 
area reminded him of Vietnam.  He denied having friends.  He 
watched the news and became increasingly angry to the point 
his physician advised him to avoid news.  The veteran was 
hypervigilant and reported he constantly checked his doors 
and windows and felt everyone was out to get him.  He 
admitted to suicidal ideations and explained he had not acted 
on them due to concern for his wife.  He had an exaggerated 
startle response and became upset because he believed someone 
tried to harm him.  He had poor concentration and related 
others informed him he did not understand things easily.  He 
was irritable and got upset with his wife and slammed the 
door on her when she tried to help.  He denied drugs or 
alcohol abuse and denied legal problems.  He reported his 
wife tolerated a great deal and he feared she would leave 
him.  

Mental status examination reflected the veteran was casually 
dressed and moderately groomed.  He was fairly pleasant and 
cooperative.  His mood was dysphoric and affect was flat.  
The veteran appeared rather somber throughout the 
examination.  Thought content and processes were within 
normal limits.  There was no evidence of delusions or 
hallucinations.  The veteran described vivid intrusive 
memories in which he heard things that were reminiscent of 
Vietnam.  He made little eye contact and kept eyes downcast 
throughout.  No inappropriate behavior was noted.  He 
admitted to suicidal ideation without current intent.  He 
denied homicidal ideation.  The veteran was able to maintain 
personal hygiene and perform activities of daily living.  
There was no evidence of gross memory loss or impairment.  
Speech was linear and coherent and of normal rate and volume.  
The diagnosis was PTSD, chronic and the GAF was 50.  The 
summary noted chronic symptoms of PTSD adversely affected the 
veteran's psychosocial functioning and quality of life 
including causing the veteran to cut back hours of work, 
trouble with his marriage, and a lack of meaningful 
recreational pursuits.  The examiner noted due to the 
chronicity of the veteran's symptoms and limited response to 
treatment the prognosis was very guarded.  

The evidence of record supports the initial 30 percent 
rating.  The evidence of record indicates that at the time of 
the original claim the veteran's PTSD manifested with mild 
symptoms.  Specifically, although the veteran had extreme 
nightmares and some depressed mood, there was no indication 
prior to January 2004 that the veteran had circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, impairment of short and long-term memory or 
difficulty understanding complex commands, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood or difficulty establishing and maintaining effective 
work and social relationships.  Rather, treatment records 
prior to January 2004 reflect the veteran had some symptoms 
such as nightmares, irritability, exaggerated startle 
response, and sleep disturbance; however, these symptoms are 
contemplated by the currently assigned 30 percent evaluation.  
Furthermore, the GAF scores recorded prior to January 2004 
support the 30 percent evaluation.  For example, the score of 
57 reported in a May 2001 VA outpatient treatment record 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

However, as of January 2004, the criteria for an increased 
evaluation of 70 percent have been approximated.  Under the 
law, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).  Although the record demonstrates a somewhat 
varying degree of severity of the psychiatric disorder, the 
benefit of the doubt doctrine mandates the granting of a 70 
percent rating since January 22, 2004.

While the veteran has not demonstrated symptoms such as near 
continuous panic or depression, impaired impulse control, 
spatial disorientation or inability to maintaining effective 
relationships, the evidence clearly reflects the veteran's 
symptoms increased in severity.  For example, beginning in 
January 2004 he began to report auditory hallucinations, 
confusion, paranoia and suspicion, increased anger, an untidy 
appearance, and altered speech, including trouble maintaining 
his train of thought and having gaps in his responses.  
Beginning in May 2004, the veteran reported suicidal 
ideation, a symptom which has continued through the most 
recent February 2005 VA examination.  

Furthermore, while the veteran has been married over 34 years 
he has begun to note more significant problems and expressed 
fear that his wife may leave him.  Similarly, while he has 
retained his current job for at least 25 years, he also had 
to reduce his hours due to increased symptomatology and 
difficulty interacting with his boss and coworkers.  

Additionally, the veteran's GAF scores support a higher 70 
percent rating.  The January 2004 VA examination recorded a 
GAF of 53 to 55 and subsequent records recorded a GAF of 50.  
Although an April 2004 VA outpatient record noted a GAF of 
60, just one month later, the GAF was reported as 50.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); (Observing 
that GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health- illness" under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.); see Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

In sum, because there is some evidence in support of a higher 
rating evaluation, the benefit of the doubt will be given to 
the veteran and an increased evaluation of 70 percent will be 
assigned.  A higher evaluation of 100 percent is not 
appropriate at this time as the veteran's PTSD is not 
characterized by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  With 
application of the benefit-of-the-doubt doctrine, the Board 
finds that the veteran's PTSD warrants a 70 percent 
evaluation from January 22, 2004, the date when the increased 
severity of symptoms first becomes apparent. 38 U.S.C.A. 
§ 5107(b), 5110 (b)(2); 38 C.F.R. § 3.400 see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent for PTSD for the period 
June 11, 2001 until January 22, 2004 is denied.

An evaluation of 70 percent for PTSD for the period beginning 
January 22, 2004 is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


